DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Interpretations - 35 USC § 112
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitations “a control module”, “object recognition module” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder coupled with functional language without reciting sufficient structure to achieve the function. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-8 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: physically provided as a single control module or may be provided as a plurality of physically separate control modules (CPU, chip, and electronic circuit) as seen in Paragraph [0066] in applicant’s specification.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon US2019/0072977 in view of Morarity et al. US2020/0379092 hereinafter referred to as Morarity and Ros Sanchez US2019/0317510.

As per Claim 1, Jeon teaches an object recognition device for performing object recognition on a field of view (FoV), the object recognition device comprising:
a light detection and ranging or laser imaging, detection, and ranging (LiDAR) data acquisition module (Jeon, Paragraph [0070], “In another example, the object recognition apparatus detects an ROI (for example, a road region) based on sensor information acquired using a light detection and ranging (LiDAR) sensor as well as an external image captured by a camera or an image sensor”)
a control module configured to perform object recognition on the data using at least one artificial neural network, wherein the control module includes a region of interest extraction module configured to acquire intensity data for the databased on the plurality of point intensity data and acquire region of interest data indicating a region of interest in the data from the intensity data using a first artificial neural network which is trained to receive first input data and generate data indicating a set of data satisfying a predetermined condition from the first input data, and (Jeon, Paragraph [0070], “the neural network generates a feature map based on the extracted feature. In parallel with operations 420 and 430, in operation 425, the processor extracts an ROI (for example, a road region) corresponding to an object of interest from the input image. In an example, the object recognition apparatus detects an ROI (for example, a road region) including an object of interest (for example, a road) using a separate neural network that is trained to detect the object of interest. In this example, the separate neural network is a neural network trained to detect an ROI including a feature portion of an object of interest together with the object of interest. In another example, the object recognition apparatus detects an ROI (for example, a road region) based on sensor information acquired using a light detection and ranging (LiDAR) sensor as well as an external image captured by a camera or an image sensor”)
 an object recognition module configured to acquire distance data for the data based on LiDAR data, acquire data of interest from the distance data based on the region of interest data, (Jeon, Paragraph [0080], “the object recognition apparatus detects an ROI (for example, a road region) based on sensor information acquired using a LiDAR sensor as well as an external image captured by a camera or an image sensor. In this example, the sensor information includes, for example, depth information indicating a distance to an object of interest detected from an external image”)
 	Jeon does not explicitly teach a light detection and ranging or laser imaging, detection, and ranging (LiDAR) data acquisition module configured to acquire data for the FoV including time of flight (ToF) data for a plurality of points within the FoV and a plurality of point intensity data from a sensor which receives reflected light by projecting the FoV with a laser; and
Morarity teaches a light detection and ranging or laser imaging, detection, and ranging (LiDAR) data acquisition module (Morarity, Paragraph [0024], “steered LIDAR system”) configured to acquire data for the FoV including time of flight (ToF) data for a plurality of points within the FoV and a plurality of point intensity data from a sensor which receives reflected light by projecting the FoV with a laser; and (Morarity, Paragraph [0031], “Point cloud storage 160 receives TOF information corresponding to distance (Z) information from TOF measurement circuits 150. In some embodiments, the TOF measurements are held in point cloud storage 160 in an array format such that the location within point cloud storage 160 indicates the location within the field of view from which the measurement was taken. In other embodiments, the TOF measurements held in point cloud storage 160 include (X,Y) position information as well as TOF measurement information to yield (X,Y,Z) as a three dimensional (3D) data set that represents a depth map of the measured portion of the field of view 128. The point cloud data may then be used for any suitable purpose. Examples include 3D imaging, velocity field estimation, object recognition, adaptive field of view modifications, and the like”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Jeon into Morarity because by utilizing the hardware of Morarity to produce the images of Jeon to process will allow for accurate capture and processing of the images in the field of view.
	Jeon in view of Morarity does not explicitly teach acquire object recognition data from the data of interest such that an object of interest in the data is recognized, by using a second artificial neural network which is trained to receive second input data and perform object recognition on the second input data.  
	Ros Sanchez teaches acquire object recognition data from the data of interest such that an object of interest in the data is recognized, by using a second artificial neural network which is trained to receive second input data and perform object recognition on the second input data.  (Ros Sanchez, Paragraph [0032], “For example, convolutional neural networks are a type of feed-forward artificial neural network used in the area of object detection and classification. In particular, convolutional neural networks (CNNs) may be trained to recognize various viewpoints of a detected object in a region of interest of an image, and thus, have been used in object recognition and other classification applications. Other models are also available for object recognition and classification. For example, support vector machines (SVMs) are learning algorithms that can be applied for classification”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ros Sanchez into Jeon in view of Morarity because by utilizing a neural network for further processing such as for object recognition of the images in Jeon will provide another application for the system of Jeon.
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 1.


As per Claim 2, Jeon in view of Morarity and Ros Sanchez teaches the object recognition device of claim 1, wherein the control module processes the intensity data based on the distance data and inputs the processed intensity data to the first artificial neural network to acquire the region of interest data.  (Morarity, Paragraph [0031], “Point cloud storage 160 receives TOF information corresponding to distance (Z) information from TOF measurement circuits 150. In some embodiments, the TOF measurements are held in point cloud storage 160 in an array format such that the location within point cloud storage 160 indicates the location within the field of view from which the measurement was taken. In other embodiments, the TOF measurements held in point cloud storage 160 include (X,Y) position information as well as TOF measurement information to yield (X,Y,Z) as a three dimensional (3D) data set that represents a depth map of the measured portion of the field of view 128. The point cloud data may then be used for any suitable purpose. Examples include 3D imaging, velocity field estimation, object recognition, adaptive field of view modifications, and the like”)
The rationale applied to the rejection of claim 1 has been incorporated herein. 


As per Claim 4, Jeon in view of Morarity and Ros Sanchez teaches the object recognition device of claim 1, wherein each of the first artificial neural network and the second artificial neural network include at least one of a deep neural network (DNN), a convolutional neural network (CNN), regions with CNN (R-CNN), a fast R-CNN, a faster R-CNN, you only look once (YOLO), and a single shot multi-box detector (SSD).  (Ros Sanchez, Paragraph [0032] and Jeon, Paragraph [0011])
The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 6, Jeon in view of Morarity and Ros Sanchez teaches the object recognition device of claim 1, wherein: the object of interest includes a vehicle, a pedestrian, and a building; and the object recognition data indicates correspondence between at least one of the vehicle, the pedestrian, and the building and the object of interest.  (Ros Sanchez, Paragraph [0032], [0051], region of interest includes other vehicles)
The rationale applied to the rejection of claim 1 has been incorporated herein. 

As per Claim 9, Claim 9 claims an object recognition method performing the functions of the object recognition device as claimed in Claim 1. Therefore the rejection and rationale are analogous to that made in Claim 1.

As per Claim 10, Jeon teaches  object recognition method in which an object of interest in a field of view (FoV) 
inputting the intensity image to a first artificial neural network in the form of a region proposal network, which is trained to receive a first image and output data indicating a region of interest in the first image, and acquiring region of interest data indicating a region of interest in the FoV; (Jeon, Paragraph[0011] “The neural network may include a region-based convolutional neural network (R-CNN) including a region proposal network (RPN) and a detection network” and Paragraph [0070], “the neural network generates a feature map based on the extracted feature. In parallel with operations 420 and 430, in operation 425, the processor extracts an ROI (for example, a road region) corresponding to an object of interest from the input image. In an example, the object recognition apparatus detects an ROI (for example, a road region) including an object of interest (for example, a road) using a separate neural network that is trained to detect the object of interest. In this example, the separate neural network is a neural network trained to detect an ROI including a feature portion of an object of interest together with the object of interest. In another example, the object recognition apparatus detects an ROI (for example, a road region) based on sensor information acquired using a light detection and ranging (LiDAR) sensor as well as an external image captured by a camera or an image sensor”)
acquiring an image corresponding to the region of interest based on the distance data of the points located in the region of interest based on the region of interest data; and (Jeon, Paragraph [0080], “the object recognition apparatus detects an ROI (for example, a road region) based on sensor information acquired using a LiDAR sensor as well as an external image captured by a camera or an image sensor. In this example, the sensor information includes, for example, depth information indicating a distance to an object of interest detected from an external image”)
	Jeon does not explicitly teach is recognized by acquiring time of flight (ToF) data for a plurality of points within the 35FoV and a plurality of point intensity data from a sensor configured to receive the reflected light by projecting the FoV with a laser,
the method comprising: acquiring point cloud data which corresponds to points distributed in the FoV and includes distance data based on the ToF data and intensity data based on the plurality of point intensity data;  (Morarity, Paragraph [0031], “Point cloud storage 160 receives TOF information corresponding to distance (Z) information from TOF measurement circuits 150. In some embodiments, the TOF measurements are held in point cloud storage 160 in an array format such that the location within point cloud storage 160 indicates the location within the field of view from which the measurement was taken. In other embodiments, the TOF measurements held in point cloud storage 160 include (X,Y) position information as well as TOF measurement information to yield (X,Y,Z) as a three dimensional (3D) data set that represents a depth map of the measured portion of the field of view 128. The point cloud data may then be used for any suitable purpose. Examples include 3D imaging, velocity field estimation, object recognition, adaptive field of view modifications, and the like”)
	Morarity teaches is recognized by acquiring time of flight (ToF) data for a plurality of points within the 35FoV and a plurality of point intensity data from a sensor configured to receive the reflected light by projecting the FoV with a laser,
the method comprising: acquiring point cloud data which corresponds to points distributed in the FoV and includes distance data based on the ToF data and intensity data based on the plurality of point intensity data;  (Morarity, Paragraph [0031], “Point cloud storage 160 receives TOF information corresponding to distance (Z) information from TOF measurement circuits 150. In some embodiments, the TOF measurements are held in point cloud storage 160 in an array format such that the location within point cloud storage 160 indicates the location within the field of view from which the measurement was taken. In other embodiments, the TOF measurements held in point cloud storage 160 include (X,Y) position information as well as TOF measurement information to yield (X,Y,Z) as a three dimensional (3D) data set that represents a depth map of the measured portion of the field of view 128. The point cloud data may then be used for any suitable purpose. Examples include 3D imaging, velocity field estimation, object recognition, adaptive field of view modifications, and the like”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Jeon into Morarity because by utilizing the hardware of Morarity to produce the images of Jeon to process will allow for accurate capture and processing of the images in the field of view.
	Jeon in view of Morarity does not explicitly teach recognizing the object of interest in the FoV as inputting the image corresponding to the region of interest to a second artificial neural network which is trained to receive a second image and perform object recognition on the second image. 
Ros Sanchez teaches recognizing the object of interest in the FoV as inputting the image corresponding to the region of interest to a second artificial neural network which is trained to receive a second image and perform object recognition on the second image. (Ros Sanchez, Paragraph [0032], “For example, convolutional neural networks are a type of feed-forward artificial neural network used in the area of object detection and classification. In particular, convolutional neural networks (CNNs) may be trained to recognize various viewpoints of a detected object in a region of interest of an image, and thus, have been used in object recognition and other classification applications. Other models are also available for object recognition and classification. For example, support vector machines (SVMs) are learning algorithms that can be applied for classification”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Ros Sanchez into Jeon in view of Morarity because by utilizing a neural network for further processing such as for object recognition of the images in Jeon will provide another application for the system of Jeon.
	Therefore it would have been obvious to one of ordinary skill to combine the three references to obtain the invention in Claim 10.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon US2019/0072977 in view of Morarity et al. US2020/0379092 hereinafter referred to as Morarity and Ros Sanchez US2019/0317510 as applied to Claim 2 and further in view of Herman US2020/0293799.

As per Claim 3, Jeon in view of Morarity and Ros Sanchez teaches the object recognition device of claim 2, 
Jeon in view of Morarity and Ros Sanchez does not wherein the processed intensity data is processed based on an albedo of an object. 
Herman teaches wherein the processed intensity data is processed based on an albedo of an object. (Herman, Paragraph [0031], “The normal driven map may be comprised of actual surface normals or albedos, or can be based on further processing to determine i) depth (i.e., distance) from the imaging camera to the object at each pixel in the image”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Herman into Jeon in view of Morarity and Ros Sanchez because by utilizing the albedo of an object as part of the image data to be processed will provide a more accurate image processed by using additional parameters for processing.
	Therefore it would have been obvious to one of ordinary skill to combine the four references to obtain the invention in Claim 3.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon US2019/0072977 in view of Morarity et al. US2020/0379092 hereinafter referred to as Morarity and Ros Sanchez US2019/0317510 as applied to Claim 1 and further in view of Zhou et al. US2018/0357787 hereinafter referred to as Zhou.

As per Claim 5, Jeon in view of Morarity and Ros Sanchez teaches the object recognition device of claim 1, 
Jeon in view of Morarity and Ros Sanchez does not explicitly teach wherein the control module performs histogram equalization and upsampling on the intensity data.  
	Zhou teaches wherein the control module performs histogram equalization and upsampling on the intensity data.  (Zhou, Paragraph [0048], [0049], enhancing image)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Zhou into Jeon in view of Morarity and Ros Sanchez because by utilizing image enhancement techniques of Zhou with the images of Jeon will produce enhanced images for further processing in Jeon.
	Therefore it would have been obvious to one of ordinary skill to combine the four references to obtain the invention in Claim 5.



Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon US2019/0072977 in view of Morarity et al. US2020/0379092 hereinafter referred to as Morarity and Ros Sanchez US2019/0317510 as applied to Claim 1 and further in view of Chen et al. US2021/0012127 hereinafter referred to as Chen.

As per Claim 7, Jeon in view of Morarity and Ros Sanchez teaches the object recognition device of claim 1, 
Jeon in view of Morarity and Ros Sanchez does not explicitly teach wherein: the FoV includes at least a portion of inside a vehicle; the object of interest includes at least a portion of a user's body in the vehicle; and the control module recognizes at least a portion of the user's body to perform a predetermined function in the vehicle. 
Chen teaches wherein: the FoV includes at least a portion of inside a vehicle; the object of interest includes at least a portion of a user's body in the vehicle; and the control module recognizes at least a portion of the user's body to perform a predetermined function in the vehicle. (Chen, Paragraph [0028], recognition on an action of a person in a vehicle)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Chen into Jeon in view of Morarity and Ros Sanchez because by utilizing additional application of Chen such as recognizing user body and performed function will increase the functionality and object recognition capability of Jeon in view of Morarity and Ros Sanchez.
	Therefore it would have been obvious to one of ordinary skill to combine the four references to obtain the invention in Claim 7.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon US2019/0072977 in view of Morarity et al. US2020/0379092 hereinafter referred to as Morarity and Ros Sanchez US2019/0317510 as applied to Claim 1 and further in view of Zhou et al. US2018/0357787 hereinafter referred to as Zhou’787.

As per Claim 8, Jeon in view of Morarity and Ros Sanchez teaches the object recognition device of claim 1, 
Jeon in view of Morarity and Ros Sanchez does not explicitly teach further comprising a display configured to display an image corresponding to the FoV, wherein the control module outputs, an image through the display in which the region of interest is displayed on the image based on the region of interest data. 
Zhou’787 teaches further comprising a display configured to display an image corresponding to the FoV, wherein the control module outputs, an image through the display in which the region of interest is displayed on the image based on the region of interest data. (Zhou’787, Paragraph [0051], “The generated images may be displayed by a display unit in communication with the image capturing device 450”)
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Zhou’787 into Jeon in view of Morarity and Ros Sanchez because by providing a display to view the images of Jeon will allow the user to view the images, make decisions and gain more knowledge in regards to the system of Jeon.
	Therefore it would have been obvious to one of ordinary skill to combine the four references to obtain the invention in Claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING HON whose telephone number is (571)270-5245.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on 570-270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING Y HON/Primary Examiner, Art Unit 2666